DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1, 7, 10, and 12-17 are pending.
Claims 1, 10, and 17 were amended.
Claims 2-6, 8, 9, and 11 were cancelled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto Jr (US 20170164754 A1), herein referred to as Alletto, in view of Leach (US 8448275 B1), herein referred to as Leach.
Regarding claim 10, Alletto discloses a husband pillow for ergonomically supporting a user comprising: a central support pillow (back section 12), at least two arm support members (first and second arms 26, 28), and a neck support member (headrest 52; see para. [0044]; attached to front panel 14 of pillow 10 and/or top surface 18 of pillow 10), the central support pillow comprising a front surface, a rear surface (front and back surfaces 14, 16), a top surface, and a bottom surface (top and bottom surfaces 18, 20); the front surface of the central support pillow In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Alletto does not explicitly disclose the neck support member having a cylindrical portion and opposing end portions. Leach, however, discloses a pillow assembly with multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210, where said pillow connects to a second pillow 204 In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 12, Alletto (in view of Leach) teaches an exterior of the central support pillow, the at least two arm support members, and the neck support member is made of a natural or synthetic fiber comprising one of polyester, rubber, cotton, and leather (Alletto, see para. [0005] and [0031]; the surfaces of the pillow can be made of a first material and second material where each of the first and second materials can be the same or different and the type of material includes polyester fabric).
Regarding claim 13, Alletto (in view of Leach) teaches an interior of the central support pillow, the at least two arm support members, and the neck support member are made of filler materials comprising one of foam, cotton, poly-fill, memory foam, and Styrofoam beads (Alletto, see para. [0035] and [0045]; inner cavity of the pillow including support arms comprises fill material that is memory foam and the head rest comprises a fill material that is the same as the pillow).
Regarding claim 14, Alletto (in view of Leach) teaches the at least two arm support members are positioned at an angle of 90-100 degrees relative to the central support pillow (Alletto, see Fig. 6A; support arms extend 90 degrees relative to the central support pillow).

Claims 1, 7, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alletto, in view of Leach, and further in view of White (US 5115529 A).
Regarding claim 1, Alletto discloses a husband pillow (pillow 10) for ergonomically supporting a user comprising: a central supporting pillow (back section 12), at least two arm support members (first and second arms 26, 28) extending from the central supporting pillow (see FIG. 10), and an adjustable neck support member (headrest 52; see para. [0044]; attached to front panel 14 of pillow 10 and/or top surface 18 of pillow 10).
Alletto teaches a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members, each of the attachment members having one end attached to a top surface of the central supporting pillow and another end attached to the cylindrical portion of the adjustable neck support member to ergonomically support a back and a neck of the user. Examiner notes that Alletto teaches headrest can be perimetrically attached to the top surface of back section 12 and removably attached using fasteners such as snaps or buttons or hook and loop fasteners, (see para. [0044] and [0045]; headrest can be perimetrically attached to the top surface of the back section 12, headrest can be removably attached using fasteners such as snaps or buttons or hook and loop fasteners, fastening elements include a first element and second element similar to elements 48 and 50). Furthermore, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Alletto does not explicitly teach the adjustable neck support member having a cylindrical portion and opposing end portions. Leach, however, discloses a pillow assembly with multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210, where said pillow connects to a second pillow 204 via an elastic panel 230 facilitating removable connection between first and second pillows via zippers, or hook and loop fasteners, ties, snaps, buttons, and hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably attached bolster shaped pillow as taught by Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner furthermore notes that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Alletto does not explicitly disclose a plurality of storage compartments on an exterior of a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the pocket 
Regarding claim 7, Alletto (in view of Leach and further in view of White) teaches an exterior of the central supporting pillow, the at least two arm support members and the neck support member is made of natural or synthetic fiber, comprising one of polyester, rubber, cotton, and leather (Alletto, see para. [0005] and [0031]; the surfaces of the pillow can be made of a first material and second material where each of the first and second materials can be the same or different and the type of material includes polyester fabric).
Regarding claim 15, Alletto (in view of Leach) teaches a plurality of compartments configured on the outer surfaces of the at least two arm support members (Alletto, pockets 38 and 40).
Alletto does not explicitly disclose a compartment configured on the rear surface of the central support pillow. White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pillow of Alletto with the pocket coupled to the rear of the pillow as taught by White in order to provide additional storage space without causing discomfort to the occupant resting on said pillow.
Regarding claim 16, Alletto (in view of Leach) does not explicitly teach the storage compartments comprise one of open pouches, pockets, and sealable compartments having zip fasteners to seal the storage compartment.
White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) and further comprising zippers to seal said pocket (see Col. 4, lines 1-6) for the purpose of providing sealable storage space for toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 17, Alletto discloses a husband pillow for ergonomically supporting a user comprising: a central supporting pillow (back section 12), at least two arm support members (first and second arms 26, 28) extending from the central supporting pillow, and an adjustable neck support member (headrest 52; see para. [0044]; attached to front panel 14 of pillow 10 and/or top surface 18 of pillow 10); a plurality of attachment members attached to the neck support member and the central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members, the attachment members having one end attached to a top surface of the central supporting pillow and another end attached to an outer surface of the adjustable neck support member to ergonomically support a back and a neck of the user. Examiner notes that Alletto teaches headrest can be perimetrically attached to the top surface of back section 12 and removably attached using fasteners such as snaps or buttons or hook and loop fasteners, (see para. [0044] and [0045]; headrest can be perimetrically attached to the top surface of the back section 12, headrest can be removably attached using fasteners such as snaps or buttons or hook and loop fasteners, fastening elements include a first element and second element similar to elements 48 and 50). Furthermore, Examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto with a plurality of attachment members in order to more securely attach the headrest to the pillow since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  

Alletto does not explicitly disclose an adjustable neck support member having a cylindrical portion and opposing end portions. Leach, however, discloses a pillow assembly with multiple configurations comprising a first pillow 202 in the shape of a bolster having a cylindrical sidewall 212 and first and second circular end walls 208 and 210, where said pillow connects to a second pillow 204 via an elastic panel 230 facilitating removable connection between first and second pillows via zippers, or hook and loop fasteners, ties, snaps, buttons, and hooks (see Col. 6, lines 60-64) for the purpose of fabricating a pillow assembly modifiable for suiting the comfort of a user. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the backrest pillow disclosed by Alletto with the removably attached bolster shaped pillow as taught by Leach in order to provide a pillow with a removably attached support cushion providing support for the head or neck of a person. Examiner also notes that changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant, In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Alletto does not explicitly disclose a plurality of storage compartments on an exterior of the at least two arm support members and a rear of the central supporting pillow to allow temporary storage of one or more objects. White, however, teaches a support for seating infants comprising a pocket (74) coupled to the rear of the support (see Figs. 3, 6, and 7) for the purpose of storing toys or other articles related to infant care. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have .
Response to Arguments
Applicant’s arguments, filed 1/13/2021, with respect to the rejection(s) of claim(s) 1, 7, 10 and 12-17 under 35 USC §103 have been fully considered but are not found to be persuasive. 
With regards to applicant’s argument that neither Alletto or Leach disclose or teach “a neck support member having a cylindrical shape and a plurality of attachment members, each of the attachment members having one end attached to a cylindrical portion of the neck support member and another end detachably attached to a top surface of a central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members relative to a top surface of the central supporting pillow to ergonomically support a neck of the user.” In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Alletto is relied upon to teach the attachment members where Examiner further notes that It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Alletto to have a plurality of attachment members connecting the headrest 52 to the front panel 14 of pillow 10 and/or the top surface of the pillow since it has been held that duplication of parts requires mere ordinary skill in the art carries not patentable significance unless a new and unexpected result is produced. Furthermore, Leach is relied upon to teach a pillow having a cylindrical shape where the combination of Alletto in view of Leach teaches the limitations of the claim. In addition, since the structure of the pillow of Alletto is that of a soft body 
With regards to applicant’s argument that Alletto, Leach, and White do not disclose or teach “a neck support member having a cylindrical shape and a plurality of attachment members, each of the attachment members having one end attached to a cylindrical portion of the neck support member and another end detachably attached to a top surface of a central support pillow, wherein the neck support member is freely adjustable and detachably attached using the attachment members relative to a top surface of the central supporting pillow to ergonomically support a neck of the user.” Examiner respectfully disagrees for the reasons stated above regarding the combination of Alletto in view of Leach. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the shape of the headrest disclosed by Alletto is modified by Leach for the purpose of fabricating a headrest having a shape that accommodates a person’s anatomy (see Leach FIG. 13; cylindrically shaped cushion used as a neck support). White is relied upon to teach a pouch 74 attachable at a rear surface of a pillow. Examiner also notes, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The pouch as taught by White adds the utility of providing a means for storing articles that 
The rejections of claims 1, 7, 10 and 12-17 under 35 USC §103 therefore stand.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses backrest and support pillows relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Alletto, Leach, and White.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329.  The examiner can normally be reached on M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673 

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/31/2021